Citation Nr: 1455056	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-21 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected generalized anxiety disorder with alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected generalized anxiety disorder with alcohol dependence.


REPRESENTATION

Appellant represented by:	Daniel Krasnsnegor, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to April 1988 and from August 1997 to July 2001, with additional service in the National Guard.

This appeal the Board of Veterans' Appeals (Board) arises from rating decisions of the Houston, Texas Department of Veterans' Affairs (VA) Regional Office (RO). 

In a July 2010 rating decision, the RO granted service connection for generalized anxiety disorder with alcohol dependence with a 50 percent evaluation effective February 5, 2007, the date of claim.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2010.  In July 2012, the RO provided a Statement of the Case (SOC).  The Veteran perfected his appeal with the timely submission of a substantive appeal in lieu of a VA Form 9 in July 2012.

In a September 2011 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a NOD with this decision on May 2012.  In July 2012, the RO provided a SOC.  The Veteran perfected his appeal with the timely submission of a substantive appeal in lieu of a VA Form 9 in July 2012.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  During the entire course of the appeal, the Veteran's service-connected generalized anxiety disorder with alcohol dependence was manifested by total occupational and social impairment.

2.  The Veteran claims that he is unemployable due to service-connected generalized anxiety disorder with alcohol dependence.

3.  The Veteran is already compensated at the 100 percent rate for service-connected generalized anxiety disorder with alcohol dependence for the appeals period under which entitlement to a TDIU has been considered.


CONCLUSIONS OF LAW

1.  Effective February 5, 2007, the criteria for a 100 percent rating for service-connected generalized anxiety disorder with alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9400 (2014).

2.  The 100 percent rating for service-connected generalized anxiety disorder with alcohol dependence renders moot the appeal for a TDIU based upon that same disability.  38 U.S.C.A. §§ 1114(s), 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.350(i), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.



Legal Criteria

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected generalized anxiety disorder with alcohol dependence is rated as 50 percent disabling.  38 C.F.R. § 4.130, DC 9400.  An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms cited above for the 50 percent, 70 percent, and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating. The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014). 

GAF scores between 71 to 80 are indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Id. 

Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id. 

A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

GAF scores and interpretations of the scores are important considerations in rating a psychiatric disability, but they are not dispositive.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Background

The Veteran contends that his service-connected generalized anxiety disorder with alcohol dependence is worse than reflected by his current 50 percent evaluation.  To this effect, the Veteran has indicated that he suffers from symptoms of homicidal ideation, suicidal ideation, depressed mood, anxiety, sleep disturbance, nightmares, anger, irritability, visual and auditory hallucinations, paranoid ideations, with grossly inappropriate behavior and persistent danger of hurting self or others.  He has indicated that he has been hospitalized on several occasions due to his symptoms.  As a result, the Veteran has indicated that he does not possess the ability to carry out normal social engagements and that he is unable to work.

Service treatment records show that the Veteran was treated in June 1985 for acute alcohol intoxication.  In October 1997, the Veteran was treated for an apparent suicidal gesture in which he called his estranged wife.  He was noted to have ingested alcohol and an unknown substance with altered mental status and belligerent bizarre behavior.  The Veteran was ultimately processed for involuntary separation from the military in 2001 due to his alcohol abuse.

A review of the Veteran's VA outpatient treatment records shows that he has been continually treated for symptoms related to his psychiatric disorder.  His disorder has been variously diagnosed as depression, anxiety disorder not otherwise specified, schizoaffective disorder, bipolar disorder, posttraumatic stress disorder (PTSD), anti-social personality disorder, and alcohol dependence.  

In March 2008, the Veteran was seen for a follow-up visit.  He was diagnosed with schizoaffective disorder - bipolar type, alcohol abuse, and schizoid traits.  The Veteran was continued to be prescribed medication, of which he stated that he thought it was working well.

In November 2009, the Veteran was provided with a VA examination.  At this examination, the examiner reviewed the Veteran's psychiatric history as shown in his service treatment records, VA outpatient treatment records, and private treatment records.  Since leaving the military in 2001, the Veteran reported being on probation for one month for not complying with his Alcoholic Anonymous meetings and inability to find a job.  He further reported that he had a girlfriend, with whom he cohabitated from 2000 to 2007, but currently only sees every couple of months.  The Veteran related that he has problems maintaining relationships.  The Veteran denied social contacts and did not have any close friends.  The Veteran reported a history of suicidal ideation, including plans to hang himself in his garage.  He also reported a history of violence against others, in which he stabbed a neighbor eight times with a pair of scissors a few years earlier.  

Symptoms described by the Veteran included depression, loss of motivation, loss of pleasure, insomnia, hypersomnia, low energy, social withdrawal, suicidal thoughts, loss of appetite, change of weight, crying spells, guilt, feelings of worthlessness, difficulty concentrating, anxiety/nervousness, fears/worry, anger/irritability, excessive sweating, stomach/bowel problems, panic attacks, nightmares, flashbacks, preoccupation/problematic thoughts, repetitive thoughts or behaviors, worry about health problems, auditory hallucinations, visual hallucinations, getting messages from TV or radio, and paranoia.  The Veteran also endorsed previous suicide attempts, current suicidal ideation, homicidal ideation, and a history of alcohol and drug abuse.

The Veteran appeared at the appointment nearly groomed with a slight bruise on the right eye, possibly from a prior fight.  The Veteran was restless, with somewhat high-pitched, rapid speech.  He was reserved, yet cooperative and attentive.  He had a dull affect and an anxious, dysphoric mood.  The Veteran had a flight of ideas as well as suicidal ideation and peculiar ideation of destiny.  Paranoid delusions were determined to be present.  The Veteran had poor judgment, as he did not understand the outcome of his behavior.  A sleep impairment was noted as well as persistent auditory and visual hallucinations.  The Veteran's behavior was inappropriate.  The Veteran also showed evidence of panic attacks and suicidal and homicidal ideations.  The Veteran showed evidence of poor impulse control and episodes of violence.  

The Veteran was currently unemployed, but worked for a week during the summer of 2007 in a civil service warehouse and then for one half-day in the fall.  The Veteran reported being unable to continue working due to his inability to handle being away from his home for the duration of the work day.

The Veteran was found to have a GAF score of 53.  The examiner found that the Veteran's psychiatric condition caused occupational and social impairment with deficiencies in most areas, to include judgment, thinking, family relations, work, and mood.

The examiner opined that the Veteran's current mental disorder was most likely caused by or related to the disorder manifested by alcohol abuse and suicide attempts in military service.

In July 2010, the Veteran was seen for a follow up appointment.  He was diagnosed with schizoaffective disorder and PTSD.

A private treatment record from the emergency room at Shannon Hospital shows that the Veteran was admitted for major depression and suicidal ideation by the police in August 2010.  It was noted that the Veteran was also highly intoxicated.  The Veteran was released after about 12 hours.

A private treatment record from Big Spring State Hospital showed that in October 2010, the Veteran was involuntarily committed for 48 hours due to homicidal ideation.  

The Veteran was seen for a follow-up appointment at the VA Medical Center in October 2010.  He was diagnosed with schizoaffective disorder, PTSD, alcohol abuse, and antisocial personality disorder.

The Veteran was seen for a follow-up appointment at the VA Medical Center in December 2010.  He was diagnosed with generalized anxiety disorder, rule-out PTSD, and alcohol abuse.

The Veteran was seen for a follow-up appointment at the VA Medical Center in February 2011.  He was diagnosed with generalized anxiety disorder, alcohol dependence in remission, PTSD, and alcohol-induced psychotic disorder, in partial remission, with visual hallucinations.

The Veteran was seen for a follow-up appointment at the VA Medical Center in April 2011.  He was diagnosed with generalized anxiety disorder, alcohol dependence in remission, and alcohol-induced psychotic disorder, in partial remission, with visual hallucinations.

The Veteran was seen for a follow-up appointment at the VA Medical Center in August 2011.  He was diagnosed with PTSD, schizoaffective disorder, and alcohol dependence in remission.

The Veteran was provided with an additional VA examination in March 2012.  At this examination, it was noted that the Veteran had been diagnosed with alcohol dependence in partial remission, anxiety disorder not otherwise specified, antisocial personality disorder, and schizoaffective disorder.  The Veteran had a current GAF score of 50.

Symptoms described by the Veteran included depression, sadness, loss of motivation, loss of pleasure, problems initiating and maintaining sleep, low energy, social withdrawal, suicidal thoughts, guilt feelings, and difficulty concentrating.  The Veteran rated his depression a 10 on a scale of 1 to 10.  The examiner felt that these symptoms were attributable to the Veteran's schizoaffective disorder.

The Veteran also reported symptoms of excessive high energy, racing thoughts, excessive activity, and engaging in high-risk behavior.  The examiner felt that these symptoms were attributable to a bipolar-type of schizoaffective disorder.

The Veteran also reported symptoms of auditory and visual hallucinations, including receiving messages through media, as well as having special powers of extreme intelligence and mind-reading abilities.  He also endorsed paranoia.  The examiner felt that these symptoms were attributable to schizophrenia or the schizoaffective disorder.

Last, the Veteran reported symptoms of anxiety, including feeling nervous/worried/fearful, anger/irritability, nightmares, flashbacks, repetitive thoughts, and preoccupations.  The examiner felt that these could be an indication of PTSD.

The examiner also noted that the Veteran had a history of alcohol abuse as well as psychiatric hospitalizations.

The examiner found that the Veteran's psychiatric disorders presented occupational and social impairment with reduced reliability and productivity.  He further explained that he could not differentiate this level of impairment amongst the Veteran's various diagnoses.

The examiner noted objective evidence of symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or in a work-like setting, suicidal ideation, and impaired impulse control, such as unprovoked periods of irritability with periods of violence.

Analysis

Generalized Anxiety Disorder

The Board finds that the evidence supports the grant of a 100 percent rating for the entire period of appeal.  To warrant a 100 percent evaluation, the evidence must show that the Veteran's symptoms of his PTSD cause total occupational and social impairment. 

The evidence during this time period reflects the Veteran's overall symptoms include homicidal ideation, suicidal ideation, depressed mood, anxiety, sleep disturbance, nightmares, anger, irritability, visual and auditory hallucinations, paranoid ideations, panic attacks, with grossly inappropriate behavior and persistent danger of hurting self or others.  Here the Veteran's GAF scores ranged from range from 50 to 53.  These scores indicate moderate to serious symptoms, declining over the course of the appeal.   

During this time period, the Veteran's medical records indicate that his condition was in a continuing decline.  Although the VA examiners did not specifically find that the Veteran was unemployable, their descriptions of his behaviors, coupled with his inabilities to interact with other people socially, as shown by his inability to keep touch with family on a consistent basis, inability to maintain a romantic relationship, and inability to maintain friends, indicate that he would not be capable of functioning in a work or social environment.  The record shows that the Veteran began to have total occupational and social impairment from the time he initiated his claim in 2007, attempting to work, but being so overcome by symptoms that he was only able to work a half a day or a week at most.  This was namely indicated by the Veteran to be due to his great discomfort with leaving his home, particularly in light of his inabilities to interact with others without being a persistent danger to himself or others, based upon his previous violent behaviors and poor judgment that was the result of his psychiatric disabilities.  These behaviors were so severe on occasion, that law enforcement had to be contacted and involuntary periods of psychiatric hospitalization mandated.

Additionally, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Such symptoms included persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting self or others.  While the schedule does not mandate that a disability be compensated at the level for which such symptoms appear, it does give a greater indication of an appropriate evaluation, when taking the context of the Veteran's symptomology into account with the actual effects on his social and occupational functioning.  See Mauerhan, 16 Vet. App. at 441-443.  Here, the Veteran's other symptoms (depression, suicidal ideation, anxiety, panic attacks, difficulty in establishing and maintaining effective work and social relationships, and poor judgment), that would be found within the contextual criteria of lesser evaluations, are shown to have a more severe effect on his social and occupational functioning than contemplated by those evaluations.  As such, the Veteran's overall disability picture more closely reflects that of total occupational and social impairment, as opposed to any lesser evaluation.

Although the VA examiners called into question the Veteran's accuracy of his self-reporting, the Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question and his reasons for and dates of leaving the workforce.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Despite the VA examiners' suggestions, the Veteran's statements are presumed credible because his complaints of symptoms and approximate last date of working have been consistent in both his lay testimony and in what he reported to VA examiners and in the medical evidence of record.  The Veteran's impairment continued at this severity throughout the period in question as shown by his continuing decline in his subsequent VA treatment records and VA examinations.  As the Veteran's symptoms during the time period in question prevent him from working, socializing, or even leaving his property, without being a threat to himself or others, the Board finds that an evaluation of total occupational and social is appropriate.  The evidence more nearly approximates a 100 percent rating throughout the course of the appeal for the service-connected generalized anxiety disorder with alcohol dependence.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's service-connected generalized anxiety disorder with alcohol dependence at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014).  See also Fenderson, 12 Vet. App. at 119.



TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a). 

The Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  As noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability/disabilities support a TDIU rating independent of the other 100 percent disability rating.)

Here, the Veteran's service-connected generalized anxiety disorder with alcohol dependence is rated as 100 percent disabling from February 5, 2007.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).   The Veteran has a single service-connected disability rated as total (i.e. his service-connected generalized anxiety disorder with alcohol dependence), and has an additional compensable service-connected disability (tinnitus) that is independently rated at 10 percent.  Therefore, the criteria for SMC at the housebound rate are not met, as the 10 percent evaluation is less than the 60 percent required for entitlement.  Entitlement to this additional benefit under SMC, thus, is not warranted.

In sum, the only possible increased benefit that could be assigned based upon a finding of entitlement to a TDIU when there is another disability rated at 100 percent disabled is not warranted based upon the Veteran's other service-connected disabilities. 

Therefore, because the TDIU rating is a lesser benefit than the 100 percent disability rating for service-connected generalized anxiety disorder with alcohol dependence, and the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114(s) (the only benefit for which the assignment of a TDIU from February 5, 2007 could be beneficial), the claim for TDIU is moot for this time period.  The appeal as to the TDIU issue for the time period beginning on February 5, 2007 is therefore dismissed.


ORDER

Entitlement to a 100 percent rating effective February 5, 2007, for service-connected generalized anxiety disorder with alcohol dependence is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a TDIU is dismissed.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


